Motion Granted; Order filed February 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00061-CV
                                   ____________

 BLAINE M. STANDIFORD AND SHERYL E. STANDIFORD, Appellants

                                         V.

                       CITIMORTGAGE, INC., Appellee


                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-17-005410

                                      ORDER

      This is an appeal from an order granting summary judgment. Because no
clerk’s record has yet been filed, it is unclear whether the order on appeal is
interlocutory. On February 5, 2018, appellants filed a motion in this court requesting
temporary relief pending appeal. Texas Rule of Appellate Procedure 29.3 provides
that in an appeal from an interlocutory order, an appellate court may make “any
temporary orders necessary to preserve the parties’ rights until disposition of the
appeal and may require appropriate security.” Tex. R. App. P. 29.3.
      Appellants request that we stay execution of the order granting writ of
possession signed February 5, 2018. It appears from the facts stated in the motion
that appellants’ rights will be prejudiced unless immediate temporary relief is
granted. Accordingly, we grant the motion and issue the following order.

      We ORDER that the February 5, 2018 order of the court below be stayed in
trial court cause number C-1-CV-17-005410, styled Citimortgage, Inc. v. Blaine
Martin Standiford, Sheryl Elizabeth Standiford, and All Other Occupants. The order
is stayed until the court can determine its jurisdiction over the summary judgment
order or until further orders of this court.

                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                               2